DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2021 and 03/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0310254; “Jeong”) in view of MolavianJazi et al. (US 2020/0229104; “MolavianJazi”).
Regarding claim 1, Jeong teaches a method comprising: 
receiving, by a wireless device, at least one message indicating resource configuration information for exposure reporting associated with at least one cell of the wireless device [Jeong ¶ 0091, Fig. 10: eNB sends the UE a PMAX reporting request message at step 1025 and then transmits an uplink grant (i.e. resource configuration) reflecting the scheduling condition to the UE at step 1030; ¶ 0013: method includes determining a maximum transmit power of a cell (P.sub.CMAX) for use in calculation of the power headroom]; 
activating a cell [Jeong ¶ 0136: UE calculates PHs of all the uplink carriers activated at a corresponding time point or cells to which uplink transmission resources are configured; see also ¶ 0131: UE 1305 determines PCMAX for the activated cells at a corresponding time point and calculates a transmit power of PUSCH (here, a cell would inherently be activated in order to perform measurements on said cell)]; 
determining, based on the activating the cell, an uplink transmission power reduction value for the cell [Jeong ¶ 0120: UE 1305 calculates a required PUSCH power using an allocated uplink transmission resource; ¶ 0131: UE 1305 determines PCMAX for the activated cells]; and 
transmitting, via an uplink channel associated with the resource configuration information, a report indicating the uplink transmission power reduction value for the first cell [Jeong ¶ 0091, Fig. 10: eNB sends the UE a PMAX reporting request message at step 1025 and then transmits an uplink grant (i.e. resource configuration) reflecting the scheduling condition to the UE at step 1030, wherein the UE reports PCMAX using the resource indicated by the uplink grant; ¶¶ 0075-0076: power reduction is reported on behalf of the PCMAX value wherein, as shown in the table of ¶ 0076, maps reported 2 bits to the power reduction value].
However, Jeong does not explicitly disclose wherein the first panel of the at least one antenna panel is associated with a cell.
However, in a similar field of endeavor, MolavianJazi teaches wherein the first panel of the at least one antenna panel is associated with a cell [MolavianJazi ¶ 0064: power scaling (i.e. power reduction) may be performed across UL transmitting panels, wherein the UE may scale down a transmission power of different panels or may drop transmission of some panels; ¶ 0076: a path loss variation for one serving cell and/or carrier configured with multiple panels may be assessed per transmitting panel (here, an activated panel or panels may be associated with serving cell and measurements relating to PHR may be made on an individual panel)].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of determining and feeding back a PHR report for power reduction for individual antenna panels associated with a serving cell as taught by MolavianJazi.  The motivation to do so would be to improve MPR measurements and calculations based on individual properties of antenna panels [MolavianJazi ¶ 0064].
Regarding claim 7, Jeong in view of MolavianJazi teaches the method of claim 1, wherein the resource configuration information indicates an uplink control resource comprising at least one of: an uplink control resource of a primary cell; or an uplink control resource of a physical uplink control channel (PUCCH) secondary cell (SCell) panel [Jeong ¶ 0091, Fig. 10: eNB (i.e. primary cell) sends the UE a PMAX reporting request message at step 1025 and then transmits an uplink grant (i.e. resource configuration) reflecting the scheduling condition to the UE at step 1030, wherein the UE reports PCMAX using the resource indicated by the uplink grant (i.e. uplink grant indicates uplink resources for transmission to primary cell); Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references	].
Regarding claim 9, Jeong in view of MolavianJazi teaches the method of claim 1, wherein the report comprises at least one of: a power headroom report (PHR) associated with the first panel; an index of the first panel; a maximum power reduction associated with the first panel; a maximum output power associated with the first panel; or an uplink duty cycle value associated with the first panel [Jeong ¶ 0091 UE reports PCMAX using the resource indicated by the uplink grant; ¶ 0095: UE can transmit the PHR along with the P.sub.CMAX Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 10, Jeong in view of MolavianJazi teaches the method of claim 1, further comprising determining, based on a maximum power reduction (MPR), a power headroom report (PHR) associated with the first panel, wherein the MPR is associated with at least one of a modulation order or a bandwidth [Jeong ¶ 0058: MPR is the value determined by the amount of the allocated transmission resource (i.e., bandwidth) and modulation scheme; ¶ 0059: P.sub.CMAX is selected by the UE from the highest value and the lowest value, it is necessary for the UE to report the P.sub.CMAX as well as the power headroom value for accurate scheduling decision making of the eNB base on PHR; see ¶ 0054, Eq. 1: Power headroom, is a function of PCMAX which is derived as a function of MPR as shown in ¶ 0058, Eq. 2-4 (i.e. a PHR report contains values that are determined according to a MPR)].
Regarding claim 11, Jeong in view of MolavianJazi teaches the method of claim 1, further comprising determining, a power headroom report (PHR), associated with the first panel, based on at least one of: an additional maximum power reduction (A-MPR) indicated by a base station; or a power management MPR (P-MPR) associated with a proximity detection for the first panel [Jeong ¶ 0059: P.sub.CMAX is selected by the UE from the highest value and the lowest value, it is necessary for the UE to report the P.sub.CMAX as well as the power headroom value for accurate scheduling decision making of the eNB base on PHR; see ¶ 0054, Eq. 1: Power headroom, is a function of PCMAX which is derived as a function of A-MPR as shown in ¶ 0058, Eq. 2-4 (i.e. a PHR report contains values that are determined according to a MPR)].

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MolavianJazi in view of Lee et al. (US 2021/0227477; “Lee”) in view of Hosseini et al. (US 2020/0213955; “Hosseini”).
Regarding claim 2, Jeong in view of MolavianJazi teaches the method of claim 1, however, does not explicitly disclose further comprising: determining, based on switching from a first uplink bandwidth part (BWP) of the cell to a second uplink BWP of the cell, a second uplink transmission power reduction value for the first panel. the first panel.
However, in a similar field of endeavor, Lee teaches determining, based on switching from a first uplink bandwidth part (BWP) of the cell to a second uplink BWP of the cell, a second uplink transmission power reduction value for the first panel [Lee ¶ 0120: a BWP switching command is received via DCI, the UE deactivates the active BWP and activates the new BWP autonomously, wherein PHR is triggered when a BWP of UE is switched to another BWP by gNB; ¶ 0121: when PHR is triggered the UE generates a Power Headroom Reporting (PHR) Medium Access Control (MAC) Control Element (CE) including PH information per Bandwidth Part (BWP) within a serving cell (S903)].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of triggering a PHR report based on the activation of a BWP as taught by Lee.  The motivation to do so would be to support wideband operations by indicating power headroom on a per BWP basis [Lee ¶¶ 0010-0011].
However, Jeong in view of MolavianJazi in view of Lee does not explicitly disclose transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel. 
However, in a similar field of endeavor, Hosseini teaches transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel [Hosseini ¶¶ 0132-0133: UE receives first DCI indicating first PUSCH (or other) UL resources and receive a second DCI indicating second PUSCH (or other) UL resources; ¶ 0141: first and second PHR may be transmitted in either of the first resources or second resources; see also ¶ 0095: first PHR scheduled by first DCI associated with first BWP and second PHR scheduled by second DCI associated with a second BWP].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of transmitting first PHR on a first set of uplink resources scheduled by a first DCI and transmitting a second PHR on a second set of uplink resources scheduled by a second DCI as taught by Hosseini.  The motivation to do so would be to improve PHR calculations [Hosseini ¶ 0145].
Regarding claim 13, Jeong in view of MolavianJazi in view of Lee teaches the method of claim 12, further comprising: determining, based on activating a second cell a second uplink transmission power reduction value for the first cell [Jeong ¶ 0136: UE calculates PHs of all the uplink carriers activated at a corresponding time point or cells to which uplink transmission resources are configured; see also ¶ 0131: UE 1305 determines PCMAX for the activated cells at a corresponding time point and calculates a transmit power of PUSCH (here, a cell would inherently be activated in order to perform measurements on said cell and furthermore it would be understood by a person of ordinary skill in the art that the process of PHR reporting may be performed for a first cell activation and subsequent activations as PHR is a periodic occurrence within a network environment)].
However, Jeong does not explicitly disclose a cell associated with the at least one antenna panel.
However, MolavianJazi teaches a cell associated with the at least one antenna panel [MolavianJazi ¶ 0064: power scaling (i.e. power reduction) may be performed across UL transmitting panels, wherein the UE may scale down a transmission power of different panels or may drop transmission of some panels; ¶ 0076: a path loss variation for one serving cell and/or carrier configured with multiple panels may be assessed per transmitting panel (here, an activated panel or panels may be associated with serving cell and measurements relating to PHR may be made on an individual panel)].
The motivation to combine these references is illustrated in the rejection of claim 12 above.
However, Jeong in view of MolavianJazi in view of Lee does not explicitly disclose transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel.
However, in a similar field of endeavor, Hosseini teaches transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel [Hosseini ¶¶ 0132-0133: UE receives first DCI indicating first PUSCH (or other) UL resources and receive a second DCI indicating second PUSCH (or other) UL resources; ¶ 0141: first and second PHR may be transmitted in either of the first resources or second resources; see also ¶ 0095: first PHR scheduled by first DCI associated with first BWP and second PHR scheduled by second DCI associated with a second BWP].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of transmitting first PHR on a first set of uplink resources scheduled by a first DCI and transmitting a second PHR on a second set of uplink resources scheduled by a second DCI as taught by Hosseini.  The motivation to do so would be to improve PHR calculations [Hosseini ¶ 0145].

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MolavianJazi in view of Uchino et al. (US 2017/0034788; “Uchino”) in view of Hosseini.
Regarding claim 3, Jeong in view of MolavianJazi teaches the method of claim 1, however, does not explicitly disclose further comprising: determining, based on transitioning from a discontinuous reception (DRX) inactive time to a DRX active time, a second uplink transmission power reduction value for the first panel. 
However, in a similar field of endeavor, Uchino teaches determining, based on transitioning from a discontinuous reception (DRX) inactive time to a DRX active time, a second uplink transmission power reduction value for the first panel [Uchino ¶ 0075: change to DRX (discontinuous reception state) is used as a PHR transmission trigger; ¶ 0078: in the SCG, the inactivity timer expires so that the state changes to a DRX state, and the user apparatus UE transmits a PHR to the base station MeNB (base station corresponding to non-DRX) at the timing when the inactivity timer expires].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of triggering a power headroom report based on a transition from a DRX inactive to DRX active state as taught by Uchino.  The motivation to do so would be to improve scheduling based on PHR  with increased accuracy [Uchino ¶ 0016].
However, Jeong in view of MolavianJazi in view of Uchino does not explicitly disclose transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel.
However, in a similar field of endeavor, Hosseini teaches transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel [Hosseini ¶¶ 0132-0133: UE receives first DCI indicating first PUSCH (or other) UL resources and receive a second DCI indicating second PUSCH (or other) UL resources; ¶ 0141: first and second PHR may be transmitted in either of the first resources or second resources].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of transmitting first PHR on a first set of uplink resources scheduled by a first DCI and transmitting a second PHR on a second set of uplink resources scheduled by a second DCI as taught by Hosseini.  The motivation to do so would be to improve PHR calculations [Hosseini ¶ 0145].
Regarding claim 18, Jeong in view of MolavianJazi in view of Uchino teaches the method of claim 17, further comprising: determining, based on activating a cell associated with the at least one antenna panel, a second uplink transmission power reduction value for the first cell [Jeong ¶ 0136: UE calculates PHs of all the uplink carriers activated at a corresponding time point or cells to which uplink transmission resources are configured; see also ¶ 0131: UE 1305 determines PCMAX for the activated cells at a corresponding time point and calculates a transmit power of PUSCH (here, a cell would inherently be activated in order to perform measurements on said cell and furthermore it would be understood by a person of ordinary skill in the art that the process of PHR reporting may be performed for a first cell activation and subsequent activations as PHR is a periodic occurrence within a network environment)].
However, Jeong does not explicitly disclose a cell associated with the at least one antenna panel.
However, MolavianJazi teaches a cell associated with the at least one antenna panel [MolavianJazi ¶ 0064: power scaling (i.e. power reduction) may be performed across UL transmitting panels, wherein the UE may scale down a transmission power of different panels or may drop transmission of some panels; ¶ 0076: a path loss variation for one serving cell and/or carrier configured with multiple panels may be assessed per transmitting panel (here, an activated panel or panels may be associated with serving cell and measurements relating to PHR may be made on an individual panel)].
The motivation to combine these references is illustrated in the rejection of claim 12 above.
However, Jeong in view of MolavianJazi in view of Uchino does not explicitly disclose transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel.
However, in a similar field of endeavor. Hosseini teaches transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel [Hosseini ¶¶ 0132-0133: UE receives first DCI indicating first PUSCH (or other) UL resources and receive a second DCI indicating second PUSCH (or other) UL resources; ¶ 0141: first and second PHR may be transmitted in either of the first resources or second resources; see also ¶ 0095: first PHR scheduled by first DCI associated with first BWP and second PHR scheduled by second DCI associated with a second BWP].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of transmitting first PHR on a first set of uplink resources scheduled by a first DCI and transmitting a second PHR on a second set of uplink resources scheduled by a second DCI as taught by Hosseini.  The motivation to do so would be to improve PHR calculations [Hosseini ¶ 0145].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MolavianJazi in view of Xu et al. (US 2020/0267663; “Xu”).
Regarding claim 4, Jeong in view of MolavianJazi teaches the method of claim 1, however, does not explicitly disclose the activating the cell is based on receiving a medium access control control element (MAC CE) indicating an activation of the cell, and wherein the cell is a secondary cell.
However, in a similar field of endeavor, Xu teaches the activating the cell is based on receiving a medium access control control element (MAC CE) indicating an activation of the cell, and wherein the cell is a secondary cell [Xu ¶ 0350: a wireless device may activate/deactivate an SCell in response to receiving an SCell Activation/Deactivation MAC CE; ¶ 0353: in response to the activating the SCell, the wireless device may trigger PHR].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of triggering PHR based on scell activation indicated by a MAC CE as taught by Xu.  The motivation to do so would be to activate cells for beam management and power control through employing industry standard signaling conventions.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MolavianJazi in view of Cheng et al. (US 2020/0100193; “Cheng”).
Regarding claim 5, Jeong in view of MolavianJazi teaches the method of claim 1, however, does not explicitly disclose wherein the at least one message indicates a plurality of transmission configuration information (TCI) states associated with the first panel.
However, in a similar field of endeavor, Cheng teaches wherein the at least one message indicates a plurality of transmission configuration information (TCI) states associated with the first panel [Cheng ¶ 0058: when a PHR is triggered UE receives an activation indication which may include first and second TCI states associated with the activated TRP].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of providing TCI states in a PHR triggering TRP activation indication as taught by Cheng.  The motivation to do so would be extend power headroom reporting to a multi-TRP environment [Cheng ¶¶ 0003-0005].
Regarding claim 6, Jeong in view of MolavianJazi teaches the method of claim 1, however, does not explicitly disclose wherein the at least one message indicates a plurality of sounding reference signal resource indicators (SRIs) associated with the first panel.
However, in a similar field of endeavor, Cheng teaches wherein the at least one message indicates a plurality of sounding reference signal resource indicators (SRIs) associated with the first panel [Cheng ¶ 0058: when a PHR is triggered UE receives an activation indication which may include a Sounding Reference Signal Resource Index (SRI) of a PUSCH associated with the new TRP].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of providing TCI states in a PHR triggering TRP activation indication as taught by Cheng.  The motivation to do so would be extend power headroom reporting to a multi-TRP environment [Cheng ¶¶ 0003-0005].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MolavianJazi in view of Ho et al. (US 2012/0147801; “Ho”).
Regarding claim 8, Jeong in view of MolavianJazi teaches the method of claim 1, however, does not explicitly disclose wherein the uplink transmission power reduction value for the first panel is determined based on at least one of: a reference signal received power associated with the first panel; a transmission signal format for transmission via the first panel; or a proximity detection associated with the first panel.
However, in a similar field of endeavor, Ho teaches wherein the uplink transmission power reduction value for the first panel is determined based on at least one of: a reference signal received power associated with the first panel; a transmission signal format for transmission via the first panel; or a proximity detection associated with the first panel [Ho ¶ 0068: when the mobile device 700 is changed to the orientation illustrated in FIG. 7C, as detected by its internal proximity and orientation detectors (not shown), it will determine a SAR-related power reduction value for its uplink transmissions; ¶ 0070: mobile device may determine the current SAR-related power reduction value when the SAR backoff changes at the mobile device, e.g., when the proximity or orientation of the mobile device changes with respect to a user, and based on determined SAR-related power reduction may transmit PHR to base station; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of determining a power reduction value based on proximity measurements at a user equipment as taught by Ho.  The motivation to do so would be to comply with SAR requirements by accounting for a device change in orientation and proximity to a user [Ho ¶ 0057].

Claim(s) 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MolavianJazi in view of Lee.
Regarding claim 12, Jeong teaches a method comprising: 
receiving, by a wireless device, at least one message indicating resource configuration information for exposure reporting associated with at least one cell of the wireless device [Jeong ¶ 0091, Fig. 10: eNB sends the UE a PMAX reporting request message at step 1025 and then transmits an uplink grant (i.e. resource configuration) reflecting the scheduling condition to the UE at step 1030; ¶ 0013: method includes determining a maximum transmit power of a cell (P.sub.CMAX) for use in calculation of the power headroom]; 
determining an uplink transmission power reduction value for a first panel of the at least one cell [Jeong ¶ 0120: UE 1305 calculates a required PUSCH power using an allocated uplink transmission resource; ¶ 0131: UE 1305 determines PCMAX for the activated cells]; and
transmitting, via an uplink channel associated with the resource configuration information, a report indicating the uplink transmission power reduction value for the first cell [Jeong ¶ 0091, Fig. 10: eNB sends the UE a PMAX reporting request message at step 1025 and then transmits an uplink grant (i.e. resource configuration) reflecting the scheduling condition to the UE at step 1030, wherein the UE reports PCMAX using the resource indicated by the uplink grant; ¶¶ 0075-0076: power reduction is reported on behalf of the PCMAX value wherein, as shown in the table of ¶ 0076, maps reported 2 bits to the power reduction value].
However, Jeong does not explicitly disclose wherein the first panel of the at least one antenna panel is associated with a cell.
However, in a similar field of endeavor, MolavianJazi teaches wherein the first panel of the at least one antenna panel is associated with a cell [MolavianJazi ¶ 0064: power scaling (i.e. power reduction) may be performed across UL transmitting panels, wherein the UE may scale down a transmission power of different panels or may drop transmission of some panels; ¶ 0076: a path loss variation for one serving cell and/or carrier configured with multiple panels may be assessed per transmitting panel (here, an activated panel or panels may be associated with serving cell and measurements relating to PHR may be made on an individual panel)].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of determining and feeding back a PHR report for power reduction for individual antenna panels associated with a serving cell as taught by MolavianJazi.  The motivation to do so would be to improve MPR measurements and calculations based on individual properties of antenna panels [MolavianJazi ¶ 0064].
However, Jeong in view of MolavianJazi does not explicitly disclose switching from a first uplink bandwidth part (BWP) of a cell to a second uplink BWP of the cell, and determining, based on the switching, an uplink transmission power headroom report.
switching from a first uplink bandwidth part (BWP) of a cell to a second uplink BWP of the cell, and determining, based on the switching, an uplink transmission power headroom report [Lee ¶ 0120: a BWP switching command is received via DCI, the UE deactivates the active BWP and activates the new BWP autonomously, wherein PHR is triggered when a BWP of UE is switched to another BWP by gNB; ¶ 0121: when PHR is triggered the UE generates a Power Headroom Reporting (PHR) Medium Access Control (MAC) Control Element (CE) including PH information per Bandwidth Part (BWP) within a serving cell (S903)].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of triggering a PHR report based on the activation of a BWP as taught by Lee.  The motivation to do so would be to support wideband operations by indicating power headroom on a per BWP basis [Lee ¶¶ 0010-0011].
Regarding claim 15, Jeong in view of MolavianJazi in view of Lee teaches the method of claim 12, wherein the report comprises at least one of: an index of the first panel; a maximum power reduction associated with the first panel; a power headroom report (PHR) associated with the first panel; a maximum output power associated with the first panel; or an uplink duty cycle value associated with the first panel [Jeong ¶ 0091 UE reports PCMAX using the resource indicated by the uplink grant; ¶ 0095: UE can transmit the PHR along with the P.sub.CMAX Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
Regarding claim 16, Jeong in view of MolavianJazi in view of Lee teaches the method of claim 12, wherein the first uplink BWP is in a dormant state, and the second uplink BWP is in a non-dormant state [Lee ¶ 0120: a BWP switching command is received via DCI, the UE deactivates the active BWP (i.e. puts the first BWP into a dormant state) and activates the new BWP (i.e. puts the second BWP into a non-dormant state) autonomously].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MolavianJazi in view of Lee in view of Uchino in view of Hosseini.
Regarding claim 14, Jeong in view of MolavianJazi in view of Lee teaches the method of claim 12, however, does not explicitly disclose further comprising: determining, based on transitioning from a discontinuous reception (DRX) inactive time to a DRX active time, a second uplink transmission power reduction value for the first panel.
However, in a similar field of endeavor, Uchino teaches determining, based on transitioning from a discontinuous reception (DRX) inactive time to a DRX active time, a second uplink transmission power reduction value for the first panel [Uchino ¶ 0075: change to DRX (discontinuous reception state) is used as a PHR transmission trigger; ¶ 0078: in the SCG, the inactivity timer expires so that the state changes to a DRX state, and the user apparatus UE transmits a PHR to the base station MeNB (base station corresponding to non-DRX) at the timing when the inactivity timer expires].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of triggering a power headroom report based on a transition from a DRX inactive to DRX active state as taught by Uchino.  The motivation to do so would be to improve scheduling based on PHR  with increased accuracy [Uchino ¶ 0016].
However, Jeong in view of MolavianJazi in view of Uchino does not explicitly disclose transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel.
However, in a similar field of endeavor, Hosseini teaches transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel [Hosseini ¶¶ 0132-0133: UE receives first DCI indicating first PUSCH (or other) UL resources and receive a second DCI indicating second PUSCH (or other) UL resources; ¶ 0141: first and second PHR may be transmitted in either of the first resources or second resources].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of transmitting first PHR on a first set of uplink resources scheduled by a first DCI and transmitting a second PHR on a second set of uplink resources scheduled by a second DCI as taught by Hosseini.  The motivation to do so would be to improve PHR calculations [Hosseini ¶ 0145].

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MolavianJazi in view of Uchino.
Regarding claim 17, Jeong teaches a method comprising: 
receiving, by a wireless device, at least one message indicating resource configuration information for exposure reporting associated with at least one cell of the wireless device [Jeong ¶ 0091, Fig. 10: eNB sends the UE a PMAX reporting request message at step 1025 and then transmits an uplink grant (i.e. resource configuration) reflecting the scheduling condition to the UE at step 1030; ¶ 0013: method includes determining a maximum transmit power of a cell (P.sub.CMAX) for use in calculation of the power headroom]; 
determining, an uplink transmission power reduction value for the cell [Jeong ¶ 0120: UE 1305 calculates a required PUSCH power using an allocated uplink transmission resource; ¶ 0131: UE 1305 determines PCMAX for the activated cells]; and 
transmitting, via an uplink channel associated with the resource configuration information, a report indicating the uplink transmission power reduction value for the first cell [Jeong ¶ 0091, Fig. 10: eNB sends the UE a PMAX reporting request message at step 1025 and then transmits an uplink grant (i.e. resource configuration) reflecting the scheduling condition to the UE at step 1030, wherein the UE reports PCMAX using the resource indicated by the uplink grant; ¶¶ 0075-0076: power reduction is reported on behalf of the PCMAX value wherein, as shown in the table of ¶ 0076, maps reported 2 bits to the power reduction value].
However, Jeong does not explicitly disclose wherein the first panel of the at least one antenna panel is associated with a cell.
However, in a similar field of endeavor, MolavianJazi teaches wherein the first panel of the at least one antenna panel is associated with a cell [MolavianJazi ¶ 0064: power scaling (i.e. power reduction) may be performed across UL transmitting panels, wherein the UE may scale down a transmission power of different panels or may drop transmission of some panels; ¶ 0076: a path loss variation for one serving cell and/or carrier configured with multiple panels may be assessed per transmitting panel (here, an activated panel or panels may be associated with serving cell and measurements relating to PHR may be made on an individual panel)].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of determining and feeding back a PHR report for power reduction for individual antenna panels associated with a serving cell as taught by MolavianJazi.  The motivation to do so would be to improve MPR measurements and calculations based on individual properties of antenna panels [MolavianJazi ¶ 0064].
However, Jeong in view of MolavianJazi does not explicitly disclose transitioning from a discontinuous reception (DRX) inactive time to a DRX active time; and determining, based on the transitioning, an uplink transmission power headroom report.
However, in a similar field of endeavor, Uchino teaches transitioning from a discontinuous reception (DRX) inactive time to a DRX active time; and determining, based on the transitioning, an uplink transmission power headroom report [Uchino ¶ 0075: change to DRX (discontinuous reception state) is used as a PHR transmission trigger; ¶ 0078: in the SCG, the inactivity timer expires so that the state changes to a DRX state, and the user apparatus UE transmits a PHR to the base station MeNB (base station corresponding to non-DRX) at the timing when the inactivity timer expires].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of triggering a power headroom report based on a transition from a DRX inactive to DRX active state as taught by Uchino.  The motivation to do so would be to improve scheduling based on PHR  with increased accuracy [Uchino ¶ 0016].
Regarding claim 20, Jeong in view of MolavianJazi in view of Uchino teaches the method of claim 17, wherein the report comprises at least one of: an index of the first panel; a maximum power reduction associated with the first panel; a power headroom report (PHR) associated with the first panel; a maximum output power associated with the first panel; or an uplink duty cycle value associated with the first panel [Jeong ¶ 0091 UE reports PCMAX using the resource indicated by the uplink grant; ¶ 0095: UE can transmit the PHR along with the P.sub.CMAX Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of MolavianJazi in view of Uchino in view of Lee in view of Hosseini.
Regarding claim 19, Jeong in view of MolavianJazi in view of Uchino teaches the method of claim 17, however, Jeong does not explicitly disclose wherein the cell is associated with the at least one antenna panel.
However, MolavianJazi teaches cell [MolavianJazi ¶ 0064: power scaling (i.e. power reduction) may be performed across UL transmitting panels, wherein the UE may scale down a transmission power of different panels or may drop transmission of some panels; ¶ 0076: a path loss variation for one serving cell and/or carrier configured with multiple panels may be assessed per transmitting panel (here, an activated panel or panels may be associated with serving cell and measurements relating to PHR may be made on an individual panel)].
The motivation to combine these references is illustrated in the rejection of claim 17 above.
However, Jeong in view of MolavianJazi in view of Uchino does not explicitly disclose further comprising: determining, based on switching from a first uplink bandwidth part (BWP) of a cell to a second uplink BWP of the cell, a second uplink transmission power reduction value for the first panel.
However, in a similar field of endeavor, Lee teaches determining, based on switching from a first uplink bandwidth part (BWP) of a cell to a second uplink BWP of the cell, a second uplink transmission power reduction value for the first panel [Lee ¶ 0120: a BWP switching command is received via DCI, the UE deactivates the active BWP and activates the new BWP autonomously, wherein PHR is triggered when a BWP of UE is switched to another BWP by gNB; ¶ 0121: when PHR is triggered the UE generates a Power Headroom Reporting (PHR) Medium Access Control (MAC) Control Element (CE) including PH information per Bandwidth Part (BWP) within a serving cell (S903)]. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of triggering a PHR report based on the activation of a BWP as taught by Lee.  The motivation to do so would be to support wideband operations by indicating power headroom on a per BWP basis [Lee ¶¶ 0010-0011].
However, Jeong in view of MolavianJazi in view of Uchino in view of Lee does not explicitly disclose transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel.
However, in a similar field of endeavor, Hosseini teaches transmitting, via a second uplink channel associated with the resource configuration information, a report indicating the second uplink transmission power reduction value for the first panel [Hosseini ¶¶ 0132-0133: UE receives first DCI indicating first PUSCH (or other) UL resources and receive a second DCI indicating second PUSCH (or other) UL resources; ¶ 0141: first and second PHR may be transmitted in either of the first resources or second resources; see also ¶ 0095: first PHR scheduled by first DCI associated with first BWP and second PHR scheduled by second DCI associated with a second BWP].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to combine the method of transmitting feedback of a power reduction value/PHR associated with a cell on scheduled uplink resources as taught by Jeong with the method of transmitting first PHR on a first set of uplink resources scheduled by a first DCI and transmitting a second PHR on a second set of uplink resources scheduled by a second DCI as taught by Hosseini.  The motivation to do so would be to improve PHR calculations [Hosseini ¶ 0145].

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474